Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.02.22
                                                                         10:59:55 -06'00'




                  People v. Palmer, 2017 IL App (1st) 151253



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           RONALD PALMER, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-15-1253



Filed             November 21, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-CR-10795; the
Review            Hon. Erica L. Reddick, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Mario Kladis, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Joseph Alexander, and Michelle Corda, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             JUSTICE MASON delivered the judgment of the court, with opinion.
                  Presiding Justice Neville and Justice Hyman concurred in the
                  judgment and opinion.
                                             OPINION

¶1        Following a bench trial, defendant Ronald Palmer was convicted of possession of a
     controlled substance with intent to deliver and sentenced to six years in prison. On appeal,
     Palmer contends that his conviction should be reversed because the trial court erred in
     finding that the sole testifying police officer’s surveillance location was privileged. Palmer
     argues that the “surveillance location privilege” should be rejected as a matter of law; asserts
     that even if the privilege is valid, disclosure was merited here because the State’s case turned
     exclusively on the surveillance officer’s uncorroborated testimony; and contends that
     application of the privilege in his case was not harmless. In the alternative, Palmer contends
     that the mittimus should be corrected to reflect the accurate name and class of the offense of
     which he was convicted.
¶2        Because we agree that the surveillance officer’s location should have been disclosed and
     that the lack of disclosure deprived Palmer of a fair trial, we reverse and remand for a new
     trial.
¶3        Palmer’s conviction arose from the events of May 11, 2013. Following his arrest, Palmer
     was charged by information with one count of possession with intent to deliver between 1
     and 15 grams of heroin within 1000 feet of a church. Before trial, the State amended the
     charge to strike the element of being within 1000 feet of a church. Also before trial, a
     codefendant, Marc Hardiman, pled guilty to one count of possession of less than 15 grams of
     heroin in exchange for a sentence of 18 months in prison.
¶4        At trial, Chicago police officer Paul Zogg, a 15-year veteran of the police force, testified
     that on May 11, 2013, he and his partner, Officer J. Rojas, were working as surveillance
     officers with a narcotics team in the area of 4037 West Jackson Boulevard. Zogg, who was
     familiar with the neighborhood from having conducted “dozens and dozens of surveillances”
     in the area over the past 11 years, explained that the building at the given address was an
     abandoned two-flat. About 11 p.m., Zogg saw Palmer on the porch and steps area of the
     two-flat. Zogg was approximately 40 yards from Palmer, using 10 power binoculars.
     Although it was dark outside, a streetlight immediately in front of the two-flat provided light.
     Palmer was wearing a gray jacket, gray hoodie, blue jeans, and light green shoes.
¶5        Zogg testified that during his surveillance, three different men approached Palmer on
     separate occasions: a Hispanic man in a tan jacket, a black man in a black jacket, and a
     different black man in a black jacket. On each occasion, the customer gave United States
     currency to Palmer. Palmer would then place the money in his right jacket pocket, pull out a
     yellow strip of tape from his left jacket pocket, and tear off and tender to the customer items
     that had been attached to the strip. Zogg could not tell how much money Palmer received.
¶6        After the third transaction, Zogg radioed the enforcement officers on his team, broke
     surveillance, and approached Palmer and his third customer, who was later determined to be
     codefendant Hardiman. Palmer and Hardiman looked in Zogg’s direction and fled into the
     two-flat. Just before Palmer entered the building, he dropped the yellow strip at the top of the
     steps. Zogg, who was about 10 yards behind Palmer at that point, picked up the yellow strip.
     He, Officer Rojas, and the enforcement officers then pursued Palmer inside the building.
     Rojas detained Palmer in the vestibule area and Zogg detained Hardiman in the rear of the
     building. Once Palmer was in custody, Rojas conducted a custodial search of his person in
     Zogg’s presence. Rojas recovered $20 in multiple denominations from Palmer’s right jacket

                                                 -2-
       pocket. Zogg testified that the item he had recovered at the top of the steps consisted of two
       yellow strips holding 16 clear zip baggies, each with a “blue lady” design on them and each
       containing suspect heroin. Zogg brought the baggies to the police station, where they were
       inventoried, heat-sealed, and placed in a narcotics vault.
¶7         On cross-examination, Zogg testified that his surveillance of Palmer lasted less than 10
       minutes, that he periodically radioed enforcement officers during the surveillance, and that
       less than five minutes passed between the time he broke surveillance and Palmer was
       detained. When asked how Palmer could have engaged in three narcotics transactions but
       only have $20 on him, Zogg explained that the recovered items were “nickel hit bags of
       heroin,” meaning they sold for $5 each. He also explained that the cash recovered from
       Palmer was not inventoried because, pursuant to department policy, Palmer was allowed to
       retain the money.
¶8         Defense counsel then questioned Zogg about his surveillance location as follows:
                   “Q. *** You stated that you had observed my client for, approximately, ten
               minutes; and that you were 20 to 40 feet away?
                   A. No, I was about 40 yards away, Counsel.
                   Q. I’m sorry, 40 yards away?
                   A. Correct.
                   Q. And you had to use binoculars?
                   A. I do, correct.
                   Q. And were you elevated or on foot?
                   A. Street level.
                   Q. Were you in a vehicle or outside of a vehicle?
                   A. Outside of a vehicle.
                   Q. Were you in plain clothes or uniform?
                   A. Uniform, with cover clothing over the top of it, that being a camouflage jacket.
                   Q. Were you working alone or with a partner?
                   A. Surveillance officer was Rojas.
                   Q. And you said you were on the street level, correct?
                   A. That’s correct.”
¶9         Following this exchange, Zogg testified that he was not able to hear any conversation
       between Palmer and the men who approached him and could not see what denominations of
       bills the men gave Palmer. Zogg acknowledged that four people were inside the two-flat
       when the police entered, that the narcotics the police recovered were inventoried under four
       different numbers, and that only the set inventoried with the number ending “2929” was
       “assigned to” Palmer.
¶ 10       Zogg further testified on cross-examination that, during his surveillance, (i) he had a front
       view of Palmer, (ii) Officer Rojas was “in the rough vicinity” of his own surveillance
       location, and (iii) they were observing Palmer from the same direction. When defense
       counsel asked where exactly Zogg had been located, the prosecutor objected, arguing against
       disclosure due to officer safety. Defense counsel responded that concerns for officer safety
       did not apply, as Zogg had stated he was on street level, in uniform, and using a radio, which
       indicated this was not an undercover situation. The trial court had Zogg leave the room and

                                                   -3-
       then addressed the attorneys regarding officer safety. The prosecutor answered that he
       believed the surveillance location “may be a spot that they still use,” and suggested that the
       court have an in camera conversation with the officer on that topic. Defense counsel
       responded that based on Zogg’s testimony that he was at street level and in uniform, the
       location could not be secret since “anybody in the neighborhood who walks by is going to
       see the cops.”
¶ 11       The trial court decided to hold an “in camera review of the information” in the presence
       of the prosecutor and defense counsel. In chambers, the prosecutor questioned Zogg as
       follows:
                   “Q. Officer, were you outside your—were you outside of your vehicle?
                   A. That’s correct.
                   Q. And were you on the street?
                   A. No.
                   Q. Or were you in a building?
                   A. Neither.
                   Q. Where were you?
                   A. At—there’s a vacant property there, with ample vegetation.
                   Q. I’m sorry, I didn’t hear the—
                   A. Vacant lot with a lot of vegetation.”
¶ 12       At this point, the trial court stopped the questioning and went off record. When the court
       came back on record, it stated, “Based on the representation that it was a spot that they use
       continually, and revealing it will compromise officer safety—.” Defense counsel interrupted,
       arguing that this was not a case involving the police using private property and thus
       compromising the safety of the property’s owner. Defense counsel asserted that the exact
       surveillance location was relevant to cross-examination because it had to do with the view
       Zogg had of Palmer and Zogg’s ability “to see what he says he saw” through the vegetation
       he was using to conceal himself. The prosecutor responded that Zogg had been clear that he
       was able to see over the vegetation with binoculars and had given “as many details as
       necessary.” The trial court made the following decision:
                   “All right. Considering the arguments of counsel, together with the elicited
               information as to the exact location, I do think you are able to elicit the issue you
               want to on cross-examination, without revealing the exact location. *** So, over the
               State’s—I will permit you to ask questions that will not reveal the exact location. It
               will not be revealed; but certainly, you may challenge, based on the in camera,
               off-the-record questioning process, facts that address the issues you want to raise on
               cross-examination, okay?”
¶ 13       In open court, the trial court reiterated that its ruling was that the surveillance location
       would not be revealed, but defense counsel would be permitted to inquire as to other
       circumstances surrounding the location. Defense counsel then elicited from Zogg that in his
       surveillance location, he was kneeling and surrounded by bushes, grass, and weeds; that his
       head was above the shrubs; and that he held binoculars to his face. When counsel asked Zogg
       whether his view of Palmer was compromised by the bushes and grass, Zogg answered that
       his view was unobstructed. In response to defense counsel’s question whether he used shrubs
       to conceal his location, Zogg gave the following answer:

                                                  -4-
                    “There’s multiple things that go into camouflage and concealment, that being
                shadows, background. So, if I am sitting in the shadows, I have a dark background. I
                can keep some of myself, the portion I need to, that being my eyes, try to cover as
                much of myself as I can, I will have that portion; and I will normally try to have a
                good background. I’ll try to blend in with it. And then, I’ll have shadows around me,
                which helps conceal someone that’s going past, from seeing me, because they are
                looking more in the darkness, whereas I’m looking into a more lighted area.”
¶ 14        Following Zogg’s testimony, the parties stipulated that a forensic chemist received
       inventory No. 12902929 in a heat-sealed condition, that the envelope contained 16 items of
       powder, and that she tested the contents of 7 of the 16 items. The 16 items weighed 2.7
       grams, the 7 tested items weighed 1.2 grams, and the tested items were positive for the
       presence of heroin.
¶ 15        Palmer presented no evidence and the parties rested.
¶ 16        In closing, defense counsel questioned Officer Zogg’s credibility. As relevant to this
       appeal, she argued that Zogg’s claim that he observed Palmer engage in narcotics
       transactions did not “make very much sense, because he is saying that he can see *** he
       can’t reveal his location, because he has to be hidden, but he can see everything perfectly,
       when it comes to my client.” Counsel asserted that her cross-examination of Zogg was
       limited because the surveillance location was not revealed, but nevertheless maintained that
       Zogg’s ability to observe Palmer was questionable because “there was vegetation in the
       way.” The prosecutor responded by arguing that defense counsel’s ability to cross-examine
       was not hampered or curtailed in any way and that Palmer’s guilt had been proved beyond a
       reasonable doubt.
¶ 17        The trial court found Palmer guilty of possession of a controlled substance with intent to
       deliver.
¶ 18        Defense counsel filed a motion for a new trial, arguing, inter alia, that Palmer did not
       receive a fair and impartial trial, and Palmer filed a pro se “motion for re-trial due to
       ineffective assistance of counsel.” The trial court conducted an inquiry into Palmer’s claim of
       ineffectiveness and found it lacked merit. The court also denied defense counsel’s motion for
       a new trial. The court later sentenced Palmer to six years in prison and Palmer timely
       appealed.
¶ 19        Palmer’s first contention on appeal is that the trial court erred in applying the surveillance
       location privilege. He argues that the privilege should be rejected as a matter of law or, in the
       alternative, that the trial court should have required disclosure here because the State’s case
       turned exclusively on Zogg’s testimony. Palmer asserts that his constitutional right to
       effectively cross-examine Zogg was violated, that he was denied a fair trial, and that the error
       was not harmless.
¶ 20        As an initial matter, we note the State’s argument that Palmer has forfeited this issue
       because he failed to raise it in his motion for a new trial. It is true that ordinarily, a defendant
       must both object at trial and include a claim in a posttrial motion in order to preserve it for
       appeal. People v. Enoch, 122 Ill. 2d 176, 186 (1988). However, an exception to forfeiture
       exists for constitutional issues that were not included in a posttrial motion, but were raised at
       trial and could be raised later in a postconviction petition. See People v. Cregan, 2014 IL
       113600, ¶ 16; People v. Flournoy, 2016 IL App (1st) 142356, ¶ 23. In such cases, “the
       interests in judicial economy favor addressing the issue on direct appeal rather than requiring

                                                    -5-
       defendant to raise it in a separate postconviction petition.” Cregan, 2014 IL 113600, ¶ 18.
       Here, Palmer’s arguments regarding the surveillance location privilege implicate his
       constitutional right to confront witnesses against him. Flournoy, 2016 IL App (1st) 142356,
       ¶ 23. Accordingly, we will review his claims. Id.
¶ 21       Palmer’s first argument is that the surveillance location privilege should be rejected
       entirely as a matter of law for three reasons: (1) though the creation of a privilege is
       presumptively a legislative task, the surveillance location privilege was created by this court
       rather than by the Illinois legislature; (2) the privilege has not been addressed by the Illinois
       Supreme Court; and (3) the privilege does not meet a test for recognizing evidentiary
       privileges that was set forth by the Illinois Supreme Court in People ex rel. Birkett v. City of
       Chicago, 184 Ill. 2d 521 (1998).
¶ 22       We decline Palmer’s invitation to completely abandon the surveillance location privilege.
       This court has developed a consistent and long-standing body of law regarding the privilege.
       It was first recognized in Illinois in People v. Criss, 294 Ill. App. 3d 276 (1998), and evolved
       from the informant’s privilege, which is codified in the Illinois Compiled Statutes. See 735
       ILCS 5/8-802.3 (West 2012); Criss, 294 Ill. App. 3d at 280. Since Criss, the surveillance
       location privilege has been recognized and applied in numerous cases in our state. See, e.g.,
       In re Manuel M., 2017 IL App (1st) 162381, ¶ 18; Flournoy, 2016 IL App (1st) 142356, ¶ 26;
       People v. Reed, 2013 IL App (1st) 113465, ¶ 18; People v. Britton, 2012 IL App (1st)
       102322, ¶ 26; People v. Price, 404 Ill. App. 3d 324, 330-31 (2010); People v. Stokes, 392 Ill.
       App. 3d 335, 340 (2009); People v. Bell, 373 Ill. App. 3d 811, 818 (2007); People v. Quinn,
       332 Ill. App. 3d 40, 43 (2002); People v. Knight, 323 Ill. App. 3d 1117, 1127-28 (2001).
¶ 23       Moreover, Birkett and Criss were both decided in 1998. Despite the plethora of cases
       recognizing the qualified surveillance privilege that have been decided by our court over the
       past decades, our supreme court has not cast doubt on the continuing viability of this body of
       law. And as the surveillance location privilege derives from the legislatively enacted
       informant’s privilege and implicates the same policy concerns, we deem it ill-advised to
       eliminate it entirely.
¶ 24       Palmer next challenges the state’s invocation of the privilege under the circumstances of
       this case, stressing that his conviction rested entirely on Zogg’s uncorroborated testimony.
¶ 25       Criminal defendants have a constitutional right to confront witnesses against them, which
       includes the right to cross-examination. See U.S. Const., amends. VI, XIV; Ill. Const. 1970,
       art. I, § 8; Crawford v. Washington, 541 U.S. 36, 54 (2004). Yet, the right to
       cross-examination is not absolute. Price, 404 Ill. App. 3d at 330. A trial court is afforded
       broad discretion to limit the scope of cross-examination, and its restriction of
       cross-examination will not be reversed absent an abuse of that discretion. Id.
¶ 26       As discussed above, Illinois courts recognize a qualified privilege regarding the
       disclosure of surveillance locations. See, e.g., Manuel M., 2017 IL App (1st) 162381, ¶ 18.
       Whether disclosure is required is determined on a case-by-case basis, with the trial court
       balancing the public interest in keeping the location secret against the defendant’s interest in
       preparing a defense and right to test the credibility of a witness by cross-examination. Id.;
       Flournoy, 2016 IL App (1st) 142356, ¶ 34. The more important a witness is to the State’s
       case, the more important the defendant’s right to cross-examination concerning the
       surveillance location becomes. Flournoy, 2016 IL App (1st) 142356, ¶ 34. If there is no
       question about a surveillance officer’s ability to observe or evidence of the crime in question

                                                   -6-
       appears on a contemporaneous video recording, disclosure would not be required. Id. In
       contrast, if the prosecution’s case depends almost exclusively on one police officer’s
       testimony, disclosure must “ ‘almost always’ ” be required. Id. (quoting Knight, 323 Ill. App.
       3d at 1128).
¶ 27        Where, as here, the State invokes the surveillance location privilege at trial, it bears the
       initial burden of proof in demonstrating that the privilege should apply. Manuel M., 2017 IL
       App (1st) 162381, ¶ 19. The State carries this burden by presenting evidence that the
       surveillance location was either (1) on private property with the permission of the owner or
       (2) in a useful location, the utility of which would be compromised by disclosure. Id. To
       evaluate whether the privilege applies, the trial court should hold an in camera hearing,
       outside the presence of the defendant and defense counsel, during which the State’s witness
       must reveal the surveillance location and make a preliminary showing that disclosure of that
       location would harm the public interest. Flournoy, 2016 IL App (1st) 142356, ¶ 35; but see
       Manuel M., 2017 IL App (1st) 162381, ¶ 26 (holding that the in camera examination of the
       officer should be conducted outside the presence of the State and the defense, that it should
       be strictly limited to disclosure of the exact surveillance location, and that any testimony or
       argument addressing the public interest in nondisclosure should be made in open court).
       Then, the trial court should weigh the defendant’s need for the surveillance location against
       the public’s interest in nondisclosure. Flournoy, 2016 IL App (1st) 142356, ¶ 35. Factors to
       be considered in evaluating the public interest in nondisclosure include the crime charged,
       the possible defenses, and the potential significance of the privileged information. Id.
¶ 28        If the State satisfies its burden of proof at the in camera hearing, then the burden shifts to
       the defendant to overcome the privilege. Id. ¶ 36. The defendant’s burden at this point varies
       depending on the timing of the invocation of the privilege. Id. If the surveillance location
       privilege was invoked or challenged pretrial, the defendant may overcome it by making a
       strong showing that the disclosure of the surveillance location is material or necessary to the
       defense and that his need for the information outweighs the public’s interest in keeping the
       location secret. Id. In contrast, if the State first invokes the privilege at trial, as it did in the
       instant case, then the defendant need only show that the surveillance location is relevant and
       helpful to his defense, or is essential to the fair determination of the cause. Id.
¶ 29        Here, the State’s invocation of the privilege at trial triggered an in camera hearing. The
       portion of that hearing that was transcribed reveals that the trial court allowed the State to
       question Zogg and elicit information that his surveillance location was in a vacant property
       with “a lot of vegetation.” Transcription then stopped. When it resumed, the court indicated
       that Zogg had represented that the location was a spot the police used continually and that
       revealing it would compromise officer safety. Defense counsel argued that the exact
       surveillance location was necessary in order to cross-examine Zogg regarding his ability “to
       see what he says he saw” through the vegetation he was using to conceal himself. The trial
       court ruled that the surveillance location would not be revealed, stating to defense counsel, “I
       do think you are able to elicit the issue you want to on cross-examination, without revealing
       the exact location.” The court also stated that defense counsel would be “permitted to inquire
       as to other circumstances surrounding the location.”
¶ 30        We find that, although the trial court was sensitive to Palmer’s need to ascertain Zogg’s
       exact surveillance location, it failed to take into account other factors such as (i) the lower
       burden Palmer was required to meet to obtain disclosure, (ii) Zogg’s status as the State’s only

                                                     -7-
       live witness, and (iii) the fact that surveillance was conducted from a vacant lot, which does
       not implicate the safety of cooperating landowners.
¶ 31        First, as noted, when the surveillance location privilege is invoked at trial, the defendant,
       in order to overcome the privilege, is only required to show that the exact location is relevant
       and helpful to his defense. Manuel M., 2017 IL App (1st) 162381, ¶ 19; Flournoy, 2016 IL
       App (1st) 142356, ¶ 36. Particularly since Zogg testified that his body was completely
       concealed by vegetation, but that he was still able to see Palmer’s actions, the disclosure of
       the area in the vacant lot where Zogg positioned himself would have enabled defense counsel
       to challenge that testimony more effectively. Thus, this information was relevant and helpful
       to Palmer’s defense.
¶ 32        Second, it has long been the position of this court that when the State’s case depends
       almost exclusively on one police officer’s testimony, disclosure must “almost always” be
       ordered. See, e.g., Manuel M., 2017 IL App (1st) 162381, ¶ 22; Flournoy, 2016 IL App (1st)
       142356, ¶ 34; Reed, 2013 IL App (1st) 113465, ¶ 18; Price, 404 Ill. App. 3d at 331; Stokes,
       392 Ill. App. 3d at 340; Knight, 323 Ill. App. 3d at 1128. Here, the State’s case against
       Palmer rested almost entirely upon Zogg’s testimony, the State’s sole live witness. Defense
       counsel’s trial strategy was to challenge Zogg’s credibility via cross-examination—the
       principal means to test a witness’s credibility. Manuel M., 2017 IL App (1st) 162381, ¶ 22.
       Because Zogg’s testimony provided the only evidence that Palmer had engaged in three
       hand-to-hand narcotics transactions in front of the two-flat, Zogg’s ability to see the porch
       and steps of that two-flat from his point of observation was highly relevant to the credibility
       of his testimony, and disclosure of the location would have been helpful to the defense. We
       agree with Palmer that asking a witness if his sight line was clear is pointless if the witness’s
       answer cannot then be tested by specific questions based on his exact location. By blocking
       disclosure of the surveillance location, the trial court seriously hampered Palmer’s ability to
       test the credibility of the only witness against him.
¶ 33        Third and finally, the circumstances here, involving an officer concealing himself behind
       vegetation in a vacant lot, do not implicate the safety concerns of property owners who allow
       police to conduct surveillance from private property. See Criss, 294 Ill. App. 3d at 280-81.
       And while officer safety is also a concern underlying the surveillance location privilege, we
       perceive no greater threat to officer safety as a result of disclosure in this case given that
       anyone selling drugs in the vicinity of 4037 West Jackson Boulevard now knows that officers
       conceal themselves behind vegetation in vacant lots nearby.
¶ 34        Accordingly, we conclude that the trial court abused its discretion when it applied the
       surveillance location privilege in this case. See Manuel M., 2017 IL App (1st) 162381,
       ¶¶ 21-22 (where the State’s case rested entirely upon one officer’s testimony, the trial court
       abused its discretion in applying the surveillance location privilege and only permitting
       defense counsel to inquire into “ ‘distance, lighting, [and] everything else’ ”); Flournoy, 2016
       IL App (1st) 142356, ¶¶ 4, 49 (disclosure was warranted where the officer’s testimony
       concerning what he saw from his surveillance location was the linchpin of the State’s case,
       and the trial court’s allowance that defense could “cross as to the distance whether any
       possible obstructions, any visual aids” was insufficient); Price, 404 Ill. App. 3d at 333 (the
       trial court abused its discretion where it invoked the privilege without conducting a balancing
       inquiry and the defendant’s conviction rested solely on one officer’s testimony); Knight, 323
       Ill. App. 3d at 1121 (where the case turned almost exclusively on one officer’s

                                                   -8-
       uncorroborated testimony, the trial court abused its discretion in allowing cross-examination
       regarding “ ‘his distance, the lighting, opportunity to observe, obstructions blocking his view,
       and things of that nature without requiring the officer to disclose the exact location of this
       surveillance’ ”); but see Bell, 373 Ill. App. 3d at 818-19 (finding no abuse of discretion
       where defense counsel cross-examined the officer extensively with respect to lighting
       conditions, any possible obstructions, the officer’s familiarity with the area, his use of
       binoculars, whether he was in uniform, and the distance of the nearest individual to the
       defendant); Quinn, 332 Ill. App. 3d at 44 (finding no abuse of discretion where defense
       counsel cross-examined the officer with respect to lighting conditions, any possible
       obstructions, and use of binoculars).
¶ 35       The failure to disclose Zogg’s location—so that Palmer could test his claim that the
       vegetation that concealed Zogg’s presence in a vacant lot did not also impair his ability to
       observe Palmer’s conduct—denied Palmer a fair trial. Thus, we reverse Palmer’s conviction
       and remand for a new trial, during which the State must disclose Zogg’s surveillance
       location. We find no double jeopardy bar to retrial, as the evidence supports a guilty finding
       on the charged offense. See People v. Olivera, 164 Ill. 2d 382, 393 (1995).
¶ 36       Given our disposition, we need not address Palmer’s contention regarding the accuracy of
       the mittimus.

¶ 37      Reversed and remanded.




                                                  -9-